DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,959,109. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application (17/194,542)
U.S. Patent 10,959,109
Claim 1:

A system comprising: 

a processor; and 

a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising 

obtaining a map representation of a first area associated with a first geographic location, 

obtaining network data for the first area, wherein the network data comprises signal information measured at a point in the first area, and 

generating, based on the map representation and the network data, an existing coverage model, wherein the existing coverage model comprises a neural network, and wherein the existing coverage model is based on a first signal propagation in a first portion of a network that covers the first area associated with the first geographic location.

Claim 5:

The system of claim 1, wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: 

receiving a request for a predicted coverage model that represents a second signal propagation in a second portion of the network that covers a second area associated with a second geographic location; 

obtaining an aerial image that depicts the second area; 

providing the aerial image as input to the existing coverage model; and 

obtaining, using the aerial image and from the existing coverage model, the predicted coverage model for the second area.

Claim 6:

The system of claim 5, wherein the predicted coverage model represents obstructions between two points in the second area and an expected signal measurement at one of the two points.
Claim 1:

A system comprising: 

a processor; and 

a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising 

receiving a request for a predicted coverage model that represents a first signal propagation in a first portion of a network that covers a first area associated with a first geographic location, 

obtaining an aerial image that depicts the first area, 

providing the aerial image to an existing coverage model, wherein the existing coverage model comprises a neural network, and wherein the existing coverage model is based on a second signal propagation in a second portion of the network that covers a second area associated with a second geographic location, and 

obtaining, using the aerial image and from the existing coverage model, the predicted coverage model for the first area.

Claim 2:

The system of claim 1, wherein the existing coverage model is generated by: 

obtaining a map representation of the second area; 

obtaining network data for the second area; and 

generating, based on the map representation and the network data, the existing coverage model, wherein the network data comprises signal information measured at a point in the second area.

Claim 3:

The system of claim 2, wherein the predicted coverage model represents obstructions between two points in the first area and an expected signal measurement at one of the two points.
Claim 3: The system of claim 1, wherein the map representation is generated by performing an image processing operation on a first aerial image that depicts the first area, wherein a first color depicts an open space in the map representation, and wherein a second color depicts an obstruction in the map representation.

Claim 4: The system of claim 3, wherein the obstruction comprises one of a building or a tree.
Claim 4: The system of claim 2, wherein the map representation is generated by performing an image processing operation on a further aerial image that depicts the second area, wherein a first color depicts an open space in the map representation, and wherein a second color depicts an obstruction in the map representation.

Claim 5: The system of claim 4, wherein the obstruction comprises one of a building or a tree.
Claim 7: The system of claim 5, wherein the predicted coverage model is generated by: determining a geographic location associated with the request, wherein the geographic location comprises the second geographic location; obtaining a further aerial image that depicts a portion of the second area; and performing an image processing operation on the further aerial image to generate a further map representation.

Claim 6: The system of claim 1, wherein the predicted coverage model is generated by: determining a geographic location associated with the request, wherein the geographic location comprises the first geographic location; obtaining a further aerial image that depicts a portion of the first area; and performing an image processing operation on the further aerial image to generate a further map representation.
Claim 2: The system of claim 1, wherein the existing coverage model is generated by: creating, based on the map representation and the network data, a plurality of slices, each of the plurality of slices depicting a first location of a first device that emits a signal, a second location at which the signal is measured, a line of sight between the first location and the second location, and obstructions along the line of sight; and creating the existing coverage model based on the plurality of slices.
Claim 7: The system of claim 1, wherein the existing coverage model is generated by: obtaining a map representation of the second area; obtaining network data for the second area; creating, based on the map representation and the network data, a plurality of slices, each of the plurality of slices depicting a first location of a first device that emits a signal, a second location at which the signal is measured, a line of sight between the first location and the second location, and obstructions along the line of sight; and creating the existing coverage model based on the plurality of slices.



As seen above, instant claims 1 and 5 recites limitations essentially identical to claims 1 and 2 of U.S. Patent 10,959,109, with difference that instant claims 1 and 5 are directed to a “second” signal and “second” area, wherein claims 1 and 2 of U.S. Patent 10,959,109 are directed to a “first” signal and a “first” area. Therefore, instant claims 1 and 5 are not patentable distinguishable from claims 1 and 2 of U.S. Patent 10,959,109.

Instant dependent claims 2-4, 6 and 7 are essentially identical to dependent claims 7, 4, 5, 3 and 6, respectively.

Instant claims 8-20 recites limitations similar to instant claims 1-7, and therefore are being unpatentable over claims 8-20 of U.S. Patent No. 10,959,109.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (US 2020/0311985 A1, hereinafter Jeong).

Regarding claims 1, 8 and 15, Jeong discloses a system, a method (Abstract, paragraph 40 and Fig. 3) and a computer storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations (paragraph 57), the system comprising: 
a processor (paragraph 57); and 
a memory that stores computer-executable instructions that, when executed by the processor (paragraph 57), cause the processor to perform operations comprising 
obtaining a map representation of a first area associated with a first geographic location (paragraph 23, “training data may comprise an input of image data of a plurality of geographical areas”; paragraph 24, “The image data comprises a representation of the environment in the geographical area”), 
obtaining network data for the first area, wherein the network data comprises signal information measured at a point in the first area (paragraph 30, “training process may be iterated until a stopping criterion is reached, such as a given quality of radio coverage map (i.e. a radio coverage map which matches the measured or simulated radio coverage map for given input image data to a certain degree”, such that measured signal information is obtained to be compared with data of generative model), and 
generating, based on the map representation and the network data, an existing coverage model (paragraph 29, “generative model may be trained in step 102 by analysing the inputs in the training data, and determining an optimal model which transforms the image data into its respective target (radio coverage map)”, model for generating coverage map is trained (generated), wherein the existing coverage model comprises a neural network (paragraph 19, model comprises neural network), and wherein the existing coverage model is based on a first signal propagation in a first portion of a network that covers the first area associated with the first geographic location (paragraph 19, “the disclosure provides a generative model which is configured to determine the radio propagation directly from input imaging data (having previously been trained via neural networks)”; paragraph 51, “The generative model may be trained on a set of training data comprising one or more of: image data of geographical areas and corresponding radio coverage maps acquired through measurement; and image data of geographical areas and corresponding radio coverage maps acquired through simulation based on one or more radio propagation models”, such that the model is based on propagation of a geographical area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 4, 10, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of CN108227523 A (hereinafter CN’523).

Regarding claims 3, 4, 10, 11 and 17, Jeong discloses the limitations of claims 1, 8 and 15 as applied above. Jeong further discloses image data comprises indications of buildings, trees or other structures at various locations within the geographical area, wherein the indications maybe encoded within the image data by taking predefined values according to the type of object presented by numeric values (paragraph 25).
Jeong does not expressly disclose the map representation is generated by performing an image processing operation on a first aerial image that depicts the first area, wherein a first color depicts an open space in the map representation, and wherein a second color depicts an obstruction in the map representation.
In an analogous art, CN’523 discloses an obstacle-free area being identified as white, and obstacle figure in black to distinguish obstacle and obstacle-free area (paragraph 102). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize different colors to distinguish obstacle and obstacle-free area as disclosed by CN’523 for the image data as disclosed by Jeong to provide an alternative method for representing map elements.

Allowable Subject Matter
Claims 2, 5-7, 9, 12-14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Peroulas et al. (US 2019/0268779 A1) discloses a modeler is configured to receive maps input and output estimated characteristics of a base station associated with the maps paragraph 39), wherein coverage map is divided into a matric or grid, and each grid represents a pixel referring to a geographic portion (paragraph 45).

Ayyalasomayajula et al. (US 2022/0196787 A1) discloses an objective of any localization system may be to simply model a signal-mapping function that maps signal measurements back to user location, and a system may be configured to leverage neural networks to model the signal-mapping function as a black box to generate an implicit representation of the environment (paragraph 55).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645